PATTON, ROBERT W., Associate Judge
(dissenting).
My only disagreement with the majority opinion is with the conclusion reached therein that the appellant was given an opportunity in the trial court to develop whatever defenses he may have had to the oral agreement to convey real estate. It appears to me that the trial court applied the summary judgment entered in the action on the promissory note to *584the cause of action on the oral agreement and thus determined that the appellant was liable on the oral agreement without giving him the opportunity to plead any defenses which he might have had thereto. I think the appeal is governed by the general principles set forth in the following cases:
Alfred S. Austin Construction Co., Inc., v. Namia, Fla.App., 220 So.2d 36;
Tucker v. Daugherty, Fla.App., 122 So.2d 230;
Edwards v. Young, Fla.App., 107 So.2d 244;
and would reverse.